DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, Claims 18 – 28 in the reply filed on November 19th, 2020 is acknowledged.  The traversal is on the ground(s) that unity of invention exists and unity of invention applies if the claims distinguishable over prior art are drawn only to a product and process of use of said product. This is not found persuasive because there is lack of unity of invention after taking the prior art into consideration “a posteriori” (see MPEP § 1850 II) and for reasons outlined in the Office Action sent last September 21st, 2020.
The requirement is still deemed proper and is therefore made FINAL.

Claims 29 – 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 19th, 2020.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pat. No. 5,362,317) (hereinafter referred to as “Patel”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)) in view of Fu et al. (CN-105088311) (hereinafter referred to as “Fu”, with reference to the machine translation) and by Liu et al. (NPL, Mapping nucleotide binding site of calcium ATPase with IR spectroscopy) (hereinafter referred to as “Liu”).

Regarding claim 18, Patel teaches sealing treatment solution for anodic oxide film of aluminum alloy, the sealing treatment solution (see Patel at C1 L9 – 10 teaching sealant compositions and their use in treatments of aluminum oxide films, and see Patel at C2 L27-28 also teaching that the composition may be free of added nickel and therefore less objectionable from an environmental standpoint), comprising:
a metal salt (see Patel at C2 L35-36 teaching the composition comprise at least one alkaline earth metal salt), 
wherein the metal salt being at least one member selected from the group consisting of alkali metal salts and alkaline-earth metal salts (see Patel at C2 L35-36 teaching the composition comprise at least one alkaline earth metal salt),
a surfactant (see Patel at C2 L36-44 teaching at least one compound having formula I and Patel at C4 L3-6 teaching compounds of formula I have known surfactant properties), and
a pH buffer (see Patel at C5 L39-40 teaching the sealant bath may contain buffering agents).   Patel further teaches that an acetate salt of an alkaline earth metal, as an example, provides a buffering action which can be enhanced by minor addition of acetic acid (see Patel at C5 L35-38). Patel also teaches that an advantage is that the pH of the composition can be readily made stable over an extended period of time, and consequently frequent readjustment of pH is generally not required (see Patel at C5 L30-35).  
But Patel does not explicitly teach the pH buffer being a nitrogen-containing heterocyclic compound.   
Like Patel, Fu teaches a nickel-free environmentally friendly sealing agent for aluminum alloy (see Fu at [0010] teaching a Ni-free environmentally friendly sealing agent for anodized aluminum).  Fu also teaches an optional heterocyclic compound in the sealing agent that is a nitrogen atom heterocyclic compound (see Fu at [0037]).  Additionally, Fu teaches examples of nitrogen atom heterocyclic compound such as imidazole (see Fu at [0039]).  Fu further teaches that the nitrogen containing heterocyclic compound has better sealing, possibly due to the 
One of ordinary skill in the art would recognize that both Patel and Fu teaches a nickel-free environmentally friendly sealing agent for aluminum alloy, and the nitrogen-containing heterocyclic compound from Fu can be added to Patel’s sealant compositions because nitrogen atoms in the heterocyclic compound have better sealing possibly due to the complexing ability, which can effectively stabilize the adsorption of pigments in the pores.
In addition, one or ordinary skill in the art would recognize that nitrogen-containing heterocyclic compound can act as buffering agents, as discussed by Liu below.
Liu teaches mapping nucleotide binding site of calcium ATPase with IR spectroscopy (see Liu at Title).  Liu also teaches different buffers such as imidazole and methylimidazole (see Liu at Abstract).  One of ordinary skill in the art would recognize that imidazole and methylimidazole are both nitrogen-containing heterocyclic compound that are used as buffers.
As such, one of ordinary skill in the art would recognize that nitrogen-containing heterocyclic compound can be used as buffering agents as shown by Liu.  Thus, the nitrogen atom heterocyclic compounds (e.g. imidazole) from Fu can act as buffering agents, and can be added to Patel’s sealant compositions because nitrogen atoms in the heterocyclic compound have better sealing possibly due to the complexing ability, which can effectively stabilize the adsorption of pigments in the pores.  This is in line with Patel’s teaching that the sealant bath may contain buffering agents, and buffering agents can readily make the sealant composition stable over an extended period of time, and consequently frequent readjustment of pH is not required. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a pH buffer being a nitrogen atom heterocyclic compound from Fu into Patel’s sealant compositions because nitrogen atoms in the heterocyclic compound have better sealing possibly due to the complexing ability, which can 
	
Regarding claims 19 and 20, Patel as modified by Fu teaches the limitations as applied to claim 18 above, and further teaches that the metal salt is at least one metal selected from the group consisting of Na, Mg, K and Ca; and where the metal salt is at least one metal selected from the group consisting of Mg and Ca (see Patel at C3 L61-64 teaching alkaline earth metals may be selected wherein Mg and Ca are featured in the list).

Regarding claims 21 and 22, Patel as modified by Fu teaches the limitations as applied to claim 18 above, and further teaches that the metal salt is at least one member selected from the group consisting of acetates, sulfamates, sulfates, and nitrates; and where the metal salt is a nitrate (see Patel at C3 L65-67 teaching suitable salts of the alkaline earth metal ion wherein nitrates is featured in the list).

Regarding claim 23, Patel as modified by Fu teaches the limitations as applied to claim 18 above, and further teaches that the surfactant is at least one member selected from the group consisting of anionic surfactants and ampholytic surfactants (see Patel at C2 L35-45 teaching the composition comprise at least one compound having formula I, wherein the formula contains a negative charge, also shown below).

    PNG
    media_image1.png
    145
    489
    media_image1.png
    Greyscale



Regarding claim 24, Patel as modified by Fu teaches the limitations as applied to claim 18 above, and further teaches that the surfactant is at least one member selected from the group consisting of sulfate-based surfactants, sulfonate-based surfactants, and phosphoric ester-based surfactants (see Patel at C3 L20 teaching sulfonated compound of formula I which reads on the claimed sulfonate-based surfactants).  

Regarding claim 25, Patel as modified by Fu teaches the limitations as applied to claim 18 above, and further teaches that the sealing treatment solution has a pH of 7.0 to 10.0 (see Patel at C5 L27-28 teaching a pH value within the range of about 7 to 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 26, Patel as modified by Fu teaches the limitations as applied to claim 18 above, and further teaches that the sealing treatment solution is free from nickel-based metal salt (see Patel at C2 L27-29 teaching the compositions of the invention may be free of added nickel and therefore are less objectionable from an environmental standpoint).

Regarding claim 27, Patel as modified by Fu teaches the limitations as applied to claim 18 above, and further teaches that the total amount of the metal salt, the pH buffer, and the surfactant in the sealing treatment solution is 0.2 to 100 g/L (see Patel at C4 L49-51 teaching the total combined concentration in the sealing composition can be about 1 to 25 g/L).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

















Regarding claim 28, Patel teaches sealing treatment solution for anodic oxide film of aluminum alloy, the sealing treatment solution (see Patel at C1 L9 – 10 teaching sealant compositions and their use in treatments of aluminum oxide films, and see Patel at C2 L27-28 also teaching that the composition may be free of added nickel and therefore less objectionable from an environmental standpoint), comprising:
a metal salt (see Patel at C2 L35-36 teaching the composition comprise at least one alkaline earth metal salt), 
wherein the metal salt being at least one member selected from the group consisting of alkali metal salts and alkaline-earth metal salts (see Patel at C2 L35-36 teaching the composition comprise at least one alkaline earth metal salt),
a surfactant (see Patel at C2 L36-44 teaching at least one compound having formula I and Patel at C4 L3-6 teaching compounds of formula I have known surfactant properties), and
a pH buffer (see Patel at C5 L39-40 teaching the sealant bath may contain buffering agents).   Patel further teaches that an acetate salt of an alkaline earth metal, as an example, provides a buffering action which can be enhanced by minor addition of acetic acid (see Patel at C5 L35-38). Patel also teaches that an advantage is that the pH of the composition can be readily made stable over an extended period of time, and consequently frequent readjustment of pH is generally not required (see Patel at C5 L30-35).  
But Patel does not explicitly teach the pH buffer being a nitrogen-containing heterocyclic compound.   
Like Patel, Fu teaches a nickel-free environmentally friendly sealing agent for aluminum alloy (see Fu at [0010] teaching a Ni-free environmentally friendly sealing agent for anodized aluminum).  Fu also teaches an optional heterocyclic compound in the sealing agent that is a nitrogen atom heterocyclic compound (see Fu at [0037]).  Additionally, Fu teaches examples of nitrogen atom heterocyclic compound such as imidazole (see Fu at [0039]).  Fu further teaches 
One of ordinary skill in the art would recognize that both Patel and Fu teaches a nickel-free environmentally friendly sealing agent for aluminum alloy, and the nitrogen-containing heterocyclic compound from Fu can be added to Patel’s sealant compositions because nitrogen atoms in the heterocyclic compound have better sealing possibly due to the complexing ability, which can effectively stabilize the adsorption of pigments in the pores.
In addition, one or ordinary skill in the art would recognize that nitrogen-containing heterocyclic compound can act as buffering agents, as discussed by Liu below.
Liu teaches mapping nucleotide binding site of calcium ATPase with IR spectroscopy (see Liu at Title).  Liu also teaches different buffers such as imidazole and methylimidazole (see Liu at Abstract).  One of ordinary skill in the art would recognize that imidazole and methylimidazole are both nitrogen-containing heterocyclic compound that are used as buffers.
As such, one of ordinary skill in the art would recognize that nitrogen-containing heterocyclic compound can be used as buffering agents as shown by Liu.  Thus, the nitrogen atom heterocyclic compounds (e.g. imidazole) from Fu can act as buffering agents, and can be added to Patel’s sealant compositions because nitrogen atoms in the heterocyclic compound have better sealing possibly due to the complexing ability, which can effectively stabilize the adsorption of pigments in the pores.  This is in line with Patel’s teaching that the sealant bath may contain buffering agents, and buffering agents can readily make the sealant composition stable over an extended period of time, and consequently frequent readjustment of pH is not required. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a pH buffer being a nitrogen atom heterocyclic compound from Fu into Patel’s sealant compositions because nitrogen atoms in the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
‘114 (GB 991,114, also listed in the IDS) teaches treatment of anodically formed aluminum oxide layers or films with water soluble basic organic nitrogen compound containing one or more nitrogen atoms in a heterocyclic ring, 
Bates et al. (NPL, Thermodynamics of the dissociation of 2-aminopyridinium ion in synthetic seawater and a standard for pH in marine systems) teaching an aminopyridine buffer system, and
Yadav et al. (NPL, Heterocyclic compounds as inhibitors for Aluminum Alloys in Hydrochloric Acid) teaching the inhibitive effect of nitrogen containing heterocyclic compounds on the corrosion of aluminum alloys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731      

/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731